In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated July 23, 2004, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was for summary judgment dismissing the complaint is denied, and the complaint is reinstated.
In response to the defendants’ showing of their entitlement to summary judgment, the plaintiff raised a triable issue of fact as to whether or not the defendants’ dog had vicious propensities and, if so, whether or not the defendants were aware of those vicious propensities before the alleged attack on the plaintiff (see Parente v Chavez, 17 AD3d 648 [2005]; cf. Collier v Zambito, 1 NY3d 444 [2004]; Noreika v Casciola, 5 AD3d 571 [2004]; Slacin v Aquafredda, 2 AD3d 624 [2003]). Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.